Reasons for Allowance

1.	Examiner has reviewed and considered Applicant’s amendment of 6/24/21 and based on current claim amendments juxtaposed potential and previous prior art, Examiner is hereby allowing claims 1 – 22.

The following is an Examiner’s statement of reasons for allowance. 
The prior art of record does not teach or fairly suggest at least:

“…abstracting by a processor the computer code to obtain abstracted computer code comprising a plurality of instructions; 
generating by the processor a constraint system, comprising at least on constraint on an at least one entity of the abstracted computer code;
obtaining by the processor a solution to the constraint system, the solution comprising at least one possible type for the at least one entity; and 
creating by the processor a call graph based on the at least one type of the at least one entity; and 
displaying the call graph over a display device…”, as best illustrated by FIG. 2, and in such a manner as recited in independent claims 1, 10, and 19.
Therefore, claims 1 – 22 are in condition for allowance.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Chuck O Kendall/
Primary Examiner, Art Unit 2192